 In the Matter of J I CASE COMPANYandINTERNATIONAL UNION,UNITED AUTOMOBILE, AIRCRAFT & AGRICULTURAL IMPLEMENT WORK-ERS OFAMERICA, C I 0Case No C-0180 -Decided July 7, 1940Jurisdiction:faim implement and machinery manufacturing industryUnfair Labor Piactices.Interference, Restaaint, and Coercionurging employees to bargain individuallyon the basis of previously executed individual contractsCollectwe Bargainingmajority established by certification-refusal to bargaincollectn ely by refusing to deal with statutory representative designated afterexecution of valid individual contracts with respect to matters covered by thecontracts-execution of valid individual contracts prior to designation of stat-utory representativeheldnot to defer on qualify employer's statutory obligationto deal exclusively with such representativeRemedial Orders: uponrequest to bargain collectively, refrain from enfoicingindividual contracts and give notice thereof to contracting employeesUnit Appropriate for :Collective Bargaining,production and maintenance em-ployees, excluding pattern makers and pattern makers' apprentices, at one ofCompany's plants-Mr Isaiah S DorfmanandMr William J Isaacson,for the Board.Mr. Clark M Robertson,of Milwaukee, Wis , andMr Ben 1' Reidy,of Rock Island, Ill , for the respondentMr H D Burcham,of Rock Island, III, for the Union.Mr Marvin C Wahl,of counsel to the BoardDECISIONANDORDERSTATEMENT OF THE CASEUpon an amended charge duly filed by International Union, UnitedAutomobile, Aircraft & Agricultural Implement Workers of America,C. I. 0 , herein called the Union, the National Labor Relations Board,herein called the Board, by the Regional Director for the ThirteenthRegion (Chicago, Illinois), issued its complaint and amended com-plaint on March 27 and April 13, 1942, respectively, against J I CaseCompany, herein called the respondent, alleging that the respondenthad engaged in and was engaging in unfair labor practices affectingcommerce within the meaning of Section 8 (1) and (5), and Section 2(6) and (7) of the National Labor Relations Act, 49 Stat 449, herem42 N L R B, No 2785 86DECISIONS OF NATIONAL LABOR RELATIONS BOARDcalled the ActCopies of the complaint, together with notice ofhearing thereon, and of the amended complaint were duly served uponthe respondent and the Union-..With respect to the unfair labor practices, the amended complaintalleged in substance that the respondent, at its Rock Isli nd,_Illinois,plant (1) since March 7, 1942, has refused to bargain collectively withthe Union for the employees in an appropriate unit, although theUnion at all times since February 13, 1942, has been the exclusiverepresentative of such employees; (2) since 1937, has offered each ofits employees, and has executed with approximately 75 percent of itsemployees individually, employment contracts, which are unenfoi ce-able and void as to the respondent because they were tendered for thepurpose of depriving its employees of their right to self-organizationand collective bargaining through representatives of their own choos-ing; and (3) by the foregoing acts has interfered with, restrained, andcoerced its employees in the exercise of the rights guaranteed inSection 7 of the ActOn April 13, 1942, the respondent filed its answer to the amendedcomplaint, admitting certain allegations respecting its business, butdenying that it had engaged in unfair labor'piacticesOn the "sameday, the respondent, the Union, and the Board entered into a stipula-tion agreeing upon a statement ofr facts to serve as the basis for ourDecision and Order herein and expressly waiving further hearing,the issuanceof an Intermediate Report of Proposed Findings of Fact,or other procedure before the BoardThe stipulation provides asfollowsFor the purpose of rendering unnecessary the taking of testi-mony in the above entitled matter,IT ISHEREBY STIPULATED AND AGREED by and between J I CaseCompany, hereinafter called respondent; International Union,United Automobile, Aircraft & Agricultural Implement Workersof Ameiica, affiliated with the Congress of Industrial Oiganiza-tions,hereinafter called the Union, and Isaiah SDorfman,Regional Attorney, and William J - Isaacson,-Attoi ney, , for, theThirteenth Region of the National Labor Relations Board, thatthe following statement of facts and exhibits attached heretoshall have the same force and effect as though witnesses had testi-fied with respect thereto and said exhibits had been offered andreceived in formal hearing.'IUpon charges and amended charges duly filed by the Union, theNational Labor Relations Board, hereinafter called the Board,by the Regional Director for the Thirteenth Region, issued its J I CASE COMPANY87complaint, dated March 27, 1942, and its amended complaint,dated Apiil 9, 1942, against respondent, alleging that iespondenthad engaged and was engaging in unfair labor practices affectingcommerce within the meaning of Section 8 (1) and (5) andSection 2 (6) and (7) of the National Labor Relations Act, 49Stat _449, hereinafter called the ActThe complaint accom-panied by notice of hearing, and the amended complaint wereduly served upon respondent and the UnionRespondent's answer ' dated April 6, 1942, and respondent'samended answer dated April 9, 1942, while admitting various ofthe allegations contained in the complaint denied that it hadengaged or was engaging in unfair labor practices within themeaning of Section 8 (1) and (5) and Section 2 (6) and (7) of theActThe answer and amended answer wen e duly served upon theBoard and Union_IIThe parties hereto expressly waive further hearing, intermediate report, proposed findings of fact, and other and furtherprocedure before and of the Board, provided that the -partieshereto may within ten (10) days after the execution of this Stipu-lation file briefs with the Board and ask leave of the Board toargue orallyThis stipulation and Agreed Statement of Facts,together with first amended charge, complaint and notice of hear-ing, amended complaint, answei, amended answer, and thetranscript of the record and exhibits inJ I Case CoandInterna-tionalUnion, United Automobile Aircraft c Agricultural Im-plement Workers of America, C 10., Case No R-3394, as wellas the Board's Decision and Direction of Election and Certifica-tion of Representatives therein, shall be filed with the Chief TrialExaminer in Washington, D C , and shall constitute the entirerecord in this proceedingUpon said record the Board may makefindings of fact, conclusions of law and issue a decision and orderIn any proceedings instituted to enforce or review such Boardorder the record as herein described shall, constitute the entirerecordIIIRespondent, a Wisconsin corporation, having its principal placeof business in Racine, Wisconsin, and operating several plants inWisconsin, Iowa, and Illinois, is engaged in the manufacture andsale of farm implements and farm machineryRespondent's plantatRock Island, Illinois, heieinafter called the plant, is theonly plant involved in the instant' proceeding and was- ac- 88DECISIONS OF NATIONAL LABOR RELATIONS -BOARDquired and placed in operation during 1937During the, year1941 respondent purchased law materials and supplies valued atapproximately$1,000,000, of which amount approximately 80 percent was delivered from points outside the State of IllinoisDur-ing the same per rod, respondent sold finished products manufac-tured at the plant in an amount in excess of$2,000,000, of whichamount approximately 80 per cent was shipped to points outsidethe State of IllinoisThere are at the present time approximately700 persons employed at the plant, 682 of whom are in the appro-priate unit hereinafter referred to in Paragraph VIRespond-ent admits that its operations as herein described occurred incommerce within the meaning of Section 2 (6) and (7) of the ActIVThe Union, affiliated with the Congress of Industrial Ozganl-zations, is a labor oigamzationwithin themeaning of Section 2(5) of the Act.VRespondent, by its duly authorized agents, while engaged inthe operation of the plant from on or about November, 1937,and at various times thereafter, upon hiing employees or at thecommencement of the factory year, offered to each and every oneof its employees individually a contract,a representative copyof which is hereto attached as Exhibit "A"1and made a parthereof(respondent's current rules referred to therein and madea part thereof,isattached hereto and made a part hereof asExhibit "B"),and executed said contracts with each of approxi-mately 75 per centuin of its employees individuallyFlom timeto time thereafter at the begs ring of each factory year, certainof said contracts were renewed and certain new contracts enteredintoThe employees executing said contracts were not neces-sai ily the same from time to time,certain employees executedsaid contracts who had not executed them during the precedingfactory year and other employees who had previously executedcontracts failed to renew themThe percentage of contracts ineffect at all times remained approximately as herein set forth.The factory year runs currently from August 1, 1941 up to andincluding July 31, 1942There are presently in full force andeffect 433 of such contracts between respondent and individualemployees, 415 of which are with employees in the unit as de-'The Exhibits which are referred to in the Stipulation are not set forth in full herein,but are i efeu ed to in our findings of fact,in 0 a,A herev or necessary or material J I CASE COMPANY89scribed in Paiagiaph VI helem, which unit consists of 582employeesOn December 17, 1941, Febiuaiy 5, 1942, and March 19, 1942,and on each of said dates, respondent mailed to each and allof its employees engaged at the plant a letter over the signatuieof T E Stahl, Woiks Managei, a copy of each of said lettersbeing attached heieto, and made a part heieof, as Exhibits "C","D", and "E", respectively 2The Board contends, and respondent denies, that said indi-vidual contiacts now in effect, and each of them, are illegal,unenfoiceable and void as to respondent, as set foith in Para-gi apps 5 and 10 of the complaint in that(1)Each of said individual contracts, and particulaily theemployee convenants provided therein, pieclude the employees,and each of them, from exeicismg their rights under the ActEach of said contiacts is, therefore, invalid on its face andunenforceable and void as to iespondent;(2) In addition to (1) herein and regardless whether saidcontracts are illegalper se,respondent actively utilized said con-tracts as a means of interfering with the self-organization ofits employees and preventing collective bai gaining by publicizingto its employees(a)That the contracts were a bar to the selection of a bargain-ing representative under Section 9 (c) of the Act as set forthin Exhibit "C";(b) That the company would not bargain ninth their duly cer-tified collective bargaining i epresentative as exclusive repre-sentative, respecting wages, horns and working conditions diningthe term of said individual conti acts as set forth in Exhibit "E"Iim the purposes of this Stipulation, the Board does not con-tend that the execution of said contracts was a condition of ein-ployment, di that the status of individual employees was, affectedby reason of signing or failing to sign said conti actsVIThe parties state that on January 26, 1942, the Boaid, rejectingiespondent's contention therein raised that the contracts heiein-z The letter of December 17 summarized the evidence and arguments which were pie-sented at the hearing in the representation proceeding, including the respondent's conten-tion that the individual contracts constituted 'i bar to the proceedingIn the letter ofFebruary 5, the respondent advised its employees that the Board had directed the holdingof an election and that conferences had been held in preparation tbeiefor and urged alleligible employees to voteThe letter of Maich 19 stited that the Union had won theelection and bad been certified by the Board,that the Union had presented the iespondentwith a collective bargaining agreement but the respondent refused to deal with the Unionconcerning the terms and conditions of employment covered by the individual contracts,And that the Union bad filed charges with the Board 90DECISIONS OF NATIONAL LABOR RELATIONS BOARDabove referred to constitute a bar to a direction of election, issuedits Decision and Direction of Election in Case No R-3394, entitledIn the Matter of J I Case CoandInternational Union, UnitedAutomobile, Aircraft and Implement Workers of America, C 1 O.(38 N L R B 110), finding, among other things; that in orderto insui e to the employees of the plant the full benefit of theirright to self organization and otherwise to effectuate the policiesof the Act, "all production and maintenance employees, includingCharles R (Whitey) Clausen, Johnny Waters, Oliver Gordon,Walter Coghill, Frank De Freeze, and Hank De Vooght, of J ICase Co, Rock Island, Illinois, plant exclusive of office and cleri-cal employees and Paul Eastland, Russel Johnson, Loyd Cousin,and other supervisoiy employees, and pattern makers and patternmakers' apprentices" constitute a unit appropriate for the pur--poses of collective bargaining with respondent, within the mean-ing of Section 9 (b) of the Act, hereinafter called the unit.,Forthe purposes of this Stipulation respondent does not contest theappropriateness of the unit.VIIThat on February 13, 1942, a majoiity of the employees in theunit designated the Union as its repi esentative for the purpose ofcollective bargaining with respondent, such designation havingbeen made pursuant to aforesaid Direction of Election in an elec-tion by secret ballot held on February 13, 1942, and at all timessince February 13, 1942, the Union has been the exclusive repre-sentative of all employees in the unit for the purposes of collectivebargaining with respect to rates of pay, wages, hours of employ-ment or other conditions of employmentVIIIOn March 7, 1942, Mr. H D Burcham, duly authorized rep-resentative of the Union, in a meeting with Mr T E Stahl,Works Manager of the Rock Island plant and duly authorizedrepresentative of respondent, did request respondent to bargaincollectively with respect to rates of pay, wages, hours of employ-ment and other conditions of employment with the Union as theexclusive repiesentative of all the employees of respondent inthe unitIn response thereto, Mr Stahl did fail and refuse tonegotiate with the Union as the exclusive iepresentative of allthe employees in the unit with iespect to rates of pay, wages,hours of employment or other conditions of employment, declar-ing that respondent could not deal with the Union in any manner J I CASE COMPANY91affecting the lights and obligations of respondent and its em-ployees under the individual contracts while the contractsremained in full force and effectMr Stahl continued that re-spondent would deal with the Union on matters which did notaffect the rights of respondent and the employees under theindividual contracts, and that it would deal with the Union asthe exclusive baigai ni ng agency for all employees in the unit onmatters ,i elating to, hours, wages and conditions of employmentupon expiration of the individual contractsIXAt all times since March 7, 1942, up to and including the mak-ing of this Stipulation and Agreed Statement of Facts, respond-ent has maintained the same position, as described in ParagraphVIII herein, with iespect to the Union's request to bargaincollectively.The Board contends, and respondent denies, that respondenthas refused, to,bargain collectively with the Union as the exclu-sive representative of its employees within the unit in violationof Section 8 (5) of the ActxAnything to the contraiy herein notwithstanding, the record inthismatter may be reopened by the Board upon notice to theparties, piovided, should that occur, that the record will, uponrequest of any of the parties hereto, be reopened with respect to anyor all issues hereinXIThere is no oral understanding or agreement which varies,alters, or adds to this Stipulationand AgreedStatement of Facts.On April 28, 1942, the respondent filed a brief which the Boardhas consideredUpon the entire record in the case, the Board makes the following:FINDINGS OF FACTITHE BUSINESS OF THE RESPONDENT`The respondent, J. I Case Company, is a Wisconsin corporationengaged in the manufacture and sale of farm implements and farmmachineryIt opeiates plants in the States of Wisconsin, Iowa, andIllinoisThe respondent's plant at Rock Island, Illinois, is involved 92DECISIONS OF NATIONAL LABOR RELATIONS BOARDin this proceedingDoling 1941 the respondent, in,connection withits operations at Rock Island, puichased raw mateiials and suppliesvalued at approximately $1,000,000, of which amount 80 percentrepresented deliveries to Rock Island fiom points outside the Stateof Illinois.In the same period, the iespondent sold finished prod-ucts which were manufactured at its Rock Island plant in an amountexceeding $2,000,000 of which 80 percent represented shipments topoints outside the State, of IllinoisAt the time of the hearing, therespondent employed approximately 700 peasons at its Rock IslandplantThe respondent admits that it is engaged in commerce withinthe meaning of the ActIITHE ORGANIZATION INVOLVEDInternational Union, United Automobile. Auciaft & AgiiculturalImplement Woikeis of Ameiica is a labor organization affiliated withthe Congiess of Industrial Organizations, admitting to membershipemployees of the respondent-III THE-UNFAIR LABOR, PRACTICESA The refusal to bargain collectively1The appiopriate unitThe parties stipulated, and we find, that all production and main-tenance employees, including Charles R (Whitey) Clausen, JohnnyWaters, Oliver Goidon, Walter Coghill, Flank De Fieeze, and HankDe Vooght, and excluding office and clerical employees and Paul East-land, Russel Johnson, Loyd Cousin, and other supervisory employees,and pattern makers and pattern makeis' apprentices, constitute a unitappropriate foi the pun poses of collective bai gainin g and that suchunit insures to employees of the respondent the full benefit of theireight to self -organization and collective baigainmg and otherwise ef-fectuates the policies of the Act 32Representation by the Union of a majority in the appropriate unitOn Februaiy 13, 1942, in an election conducted by the Board pur-suant to a Direction of Election,4a majority of the employees in theappropriate unit designated the Union as their representative foi thepuiposes of collectivebargainingwith the iespondent with respect to3We previously found this unit to be appropriateinMattel-of J I Case CoandInter-nationalUnion, United Automobile, Aircraft 5 Agricultural Implement Workers of America(C I 0 ), 38 N L R B 5224 Idem J I CASE COMPANY93sates of pay,'wages, hours of employment, and other conditions ofemploymentOn March 3, 1942, the Board certified the Union assuch representative'The parties stipulated, and we find, that at alltimes since February 13, 1942, the Union has been the exclusive repre-sentative of all the employees in the unit heretofore found appro-priate"for the purposes of collective bargaining with respect to ratesof pay, wages, hours of employment, and other conditions of employ-ment 't'here are 582 employees in the appropriate unit3.The refusal to bargainIn accordance with the stipulation of the parties, we find that onMarch 7, 1942, H D. Burcham, a representative of the Union, re-quested T E. Stahl, works manager of the Rock Island plant, tobargain collectively with the Union as exclusive representative of therespondent's employees in the appropriate unit.' Stahl, however,refused to negotiate with the Union as such representative, statingthat the respondent "could not deal with the Union in any manneraffecting .the rights 'and, obligations of respondent and its employeesunder the individual contracts while the contracts remained in fullforce and effect."Stahl asserted that the respondent would dealwith the Union on matters which did not affect the rights of therespondent and the employees under the individual contracts andthat it would deal with the Union as the exclusive bargaining iepre-sentative for all employees in the unit on matters relating to hours,wages, and -conditions of- employment upon the expiration of theindividual contracts4.The individual employment contractsIn November 1937, and at various times thereafter, the respondent,upon lining new employees and at the commencement of each factoryyear, offered to each employee an individual contractThe contracts-in effect at the time of the alleged refusal to bargain were executedon August 1, 1941, or thereafter, for a period ending July 31, 1942They, like their piedecessors, contained the following provisionsThe respondent agreed to pay a specified hourly rate or prevailingpiece rates to the contracting employee and to maintain such ratesfor the term of the agreement, to determine new rates in the eventthat the contracting employee's job changed, to furnish employmentas steadily as trade conditions permitted, and to comply with therespondent's rules, 6 the employee agreed to accept the wages, hours,'Matter of J I Case CoandInteinational Union, United Automobile, Aircraft J Ago icul-tural Impleneiit Workers of America (C I0 ), 39 N L it B 4121The mulls referred to in( Idled lime factors iules, safety, rules, apprentice tiammng, avacation pl in, and miscellaneous information 94DECISIONSOF NATIONALLABOR RELATIONS BOARDand working conditions provided for, to "faithfully and honestly"serve the respondent during the term of the agreement, to preservethe respondent's property, to comply with its iules, and to accept therespondent's "fixed" policy that "quality must be fii st," and that"defective woi k will not be paid for "The respondent- executed such conti acts with appi oximately 73peicent of its employeesAt the beginning of each factory year,some existing contracts were renewed, others were entered into forthe first time, while some employees failed to renew contracts ex-ecuted by them during the preceding factory year.As of April 13.1942, 415 of the 582 employees in the appropriate unit had signedindividual contractsAs stated in the stipulation, it is not contended that the executionof the individual contracts was a condition of employment or thatthe status of individual employees was affected by ieason of signingor failing to sign the contracts.In accordance with the stipulation of the parties, we find that onDecember 17, 1941, the day on which the hearing was held in therepresentation proceeding, and again on March 19, 1942, followingits refusal to bargain with the Union concerning matters coveredby the individual contracts, the respondent wrote its employees con-cerning its position with respect to such contractsThus, in its letter -of December 17, it wrote :The Company .. showed to the Board that on the payrollof November 22, 1941, 433 of the employees had exercised theirright to make individual contracts with the Company... .Evidence was presented on this point and will be submittedto the Labor Board at Washington for a final determination aswill also the Company's request that the proceeding be dismissedon the ground that the Company does not believe that any actionshould affect its right and the-rights of its employees who havesigned individual contracts and indicated that they wish tobargain with the Company on that basis.The Company is giving you this information in accordancewith its policy of keeping you informed as to matters whichaffect the employment relationship existing between you andthe CompanyMaterial excerpts from the March 19 letter follow :As we^ told you in our letter, of December 17, 433 Case em-ployees have exercised their right to make individual contracts J I CASE COMPANY95with the Company. These contracts continue until August 1,1942, and their validity is not affected by the result of the ballot.Accordingly, when the Committee of the Union came to see theManagement of the Rock Island Plant, and presented a collectivebargaining contract for all employees, they were advised thatthe Company could not deal with the Union in any manner whichaffected the rights and obligations of the Company and its em-ployees under the individual contracts while these contracts werestill in effect.The Union has advised the Company that it will not deal withthe Company except on the basis of the contract which it pre-sentedIn other words, the Union has taken the position thatthe Company must tear up its contracts with its individual em-ployees and disregard the rights and obligations of its employeesand of itself under those agreements.The Company_ believesand has been advised that the conti acts for their term constitutelegal and binding obligations both on the part of the Companyand on the part of the employees, and that its individual em-ployees have constitutional rights which they are entitled tohave preserved and which the Company has no right tosurrender.,*>*****5Conclusions-The respondent contends that the individual contracts are validand enforceable and preclude it from engaging in collective bargain-ing with the Union concerning the terms and conditions of employ-ment which are covered by such contracts 7The issue thus presented is whether, by voluntarily entering intoindividual contracts of employment prior to the designation of a col-lective -bargaining agent, the employees are disabled during the termof such contracts from bargaining through representatives of theirsubsequent choosing with respect to teims and conditions of employ-ment covered by the individual contractsCorrelatively, the questioniswhether the respondent, undei the, circumstances, is relieved ofthe duty to bargain collectivelyWe must resolve the issue against the respondent, and we find itsdefense to be without merit.The Act expressly recognizes that theiefusal of employers to accept the procedure of collective bargainingin our Dacision and ,Direction of Election (see footnote.3,supra)we overruled asinulai contention of the respondent to the effect that the individual contracts with theemploiee's constituted a bar to an election 96DECISIONSOF NATIONALLABOR RELATIONS BOARDleads to industrial strife and unrest by perpetuating the inequalityof bargaining power between employers and their employees "whodo not possess full freedom of association or actual liberty of con-tract "Aimed at removing that disparity of bargaining power andits consequent evils, the Act expressly declares that the public policyis to encourage the practice and procedure of collective bargainingand imposes upon employers the duty to bargain exclusively with theduly designated representatives of their employeesThe duty isnecessarily paramount to the freedom of contract which the employermay have enjoyed prior to the enactment of the statute or before thecollective agent has been chosenUntil such representative is desig-nated, the employer may, of course, deal individually with his em-ployees concerning any aspect of the employment relationship solong as he does not exact terms repugnant to the Act 8 and does notoffer the contracts for the purpose of infringing rights under theAct 9The employee is not, however, presumed thereby to have sur-rendered his right to collective bargaining during the period of hisindividual agreementThe right and its correlative duty aie merelyin abeyance pending the choice of a collective agent 10When onceamajoiity of the employees have exercised their right to choose arepresentative for concerted bargaining in an appropriate unit, theemployer's statutory obligation to deal exclusively with such repre-sentative as to all terms and conditions of employment is immediateand unconditional and its performance nnay not be deferred or quali-fied by reason of any individual bargain which he may have madewith his employees 11Nor may the employer, contrary to the Board'sdetermination, limit the bargaining unit to the non-contracting em-_,ployees and thereby arrogate to himself a power lodged exclusivelyin the BoardAny attempt by the employer to cuitail the collectiveagent's power or to compel individual bargaining under the contractsconstitutes an obstruction to the rights guaranteed by the ActTo-hold otherwise would be to violate the clear intendment of the Actand to discourage self-organization and collective bargainingThus, the respondent, by insisting that those who signed contractswish to bargain on an individual basis and by refusing to deal withthe Union with respect to terms and conditions covered by the individ-8NationalLicorice Co v NationalLabor Relations Board,309 U S 350National Labor Relations Board v Superior Tanning Co,117 F (2d) 881(C C' A 7),certden 313 U S 55911Even where an employeevoluntarilysigns an individual contract of employment,agreeing to bargainindividually,the individualcontract,to that extent,is vold and un-enfoiceableSeeNational Labor Relations Board v Stone,125 F(2d) 752(C C A 7) ;Mattei ofKillefeiManufacturing CorporationandSteelWorkersOrganizingCommittee,22 N L R B 48411 InHome Building&Lean Assn v Bladadell,290 U S 398, 435, the Court said,existing laws[are] read intocontractsin order to fix obligations as between thep'irtles' J. I CASE COMPANY97ual contracts, has failed to bargain collectively within the meaningof the Act-Moreover, the iespondent has utilized the conti acts to interfere withand impede its employees in the exercise of their right to select repre-sentatives for collective bargaining and to baigain through suchiepiesentatives by urging its employees, by means of the letters ofDecember 17, 1941, and March 19, 1942, to bargain individually onthe basis of the contracts father than through a collective agentTheletteis clearly weie intended to advise the employees that continuedsuppoit of the Union as collective bargaining agent would be of noavail, as the respondent nn ould i efuse to deal with such agentTheiespondent's purpose in so encularizuig its employees was thus tocompel them to adhere to the individual contracts and to abandontheir collective efforts and rights during the term of the contracts.We find that the respondent on March 7, 1942, and at all times there-after, has refused to bargain collectively with the Union as the exclu-sive representative of the employees in an appropriate unit and hasthereby interfered with, restrained, and coerced its employees in theexercise of the rights guaranteed in Section 7 of the ActWe find also that, by urging, its employees to bargain individuallyon the basis of the contracts, the respondent has interfered with,iestrained, and coerced its employees in the exercise of the rightsguaranteed by Section 7 of the ActIv THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEWe find that the activities of the respondent set forth in Section,II, above, occurring -in `connection with the operations of the ie-spondent described in Section I, above, have a close, intimate, andsubstantial relation to ti ade, traffic, and commerce among the severalStates and tend to lead to labor disputes buldennng and obstiuctingcommerce and the free flow of commerceTII1 REllrnlWe-have found that the iespoiident has interfered with, iestiained,and coerced its employees in the exercise of the iiglits guaranteed inSection 7 of the ActWe shall, therefore, order the respondent tocease and desist therefrom and to take certain affirmative actiondesigned to effectuate the policies of the Act.We have found that the respondent has failed to bargain with theUnionConsequently, we shall order it upon request to bargain col-lectively with the Union with respect to iates of pay, wages, hours ofemployment, and other terms and conditions of employment472514-42-von 42-71 98DECISIONS OF NATIONAL LABOR RELATIONS BOARDSince we have found that the iespondent has utilized the individualcontracts as a means of thwaitingthe rightsof its employees underthe Act, and since we consider such contiacts to constitute an obstacleto the full exercise of the iight to collective bargaining, we find itnecessary,in order to effectuate the policies of the Act, to oidei therespondent to refrain from enforcing the contractsWe shall con-sequently dnect the respondent to give 'to each employee who, hassigned such contract written notice stating(1) that the conti acts willnot in any manner be enforced or attempted to be enfoiced,(2) thatthe employees are not requiiedoiexpectedby virtueof such contiactsto deal with the respondent individually;and (3)that such discon-tinuance of the contiacts is without piejudice to the asseition of anylegal rights the employees may have acquued undei such coati acts.We shall further oidei the iespondent to post notices to the same effectin appropriate places in its Rock Island plantUpon the basis of the above findings of fact and upon tlie-entueiecord in the case, the Boaid makes the followingCONCLUSIONS OF LAN%1.InternationalUnion, United Automobile, Anciaft & AgiicultutatImplementWoikeis of America, C.I0, is a labor of ganizatiouwithin the meaning of Section 2 (5) of the Act2All production and maintenance employees, including Chailes R_(Whitey) Clausen, Johnny Waters, Olivei Gordon, Walter Coghill,Frank De Freeze,and Hank De Vooght,and excluding office andcleiical employees and Paul Eastland,Russel Johnson,Loyd Cousin,_and other supervisory employees,and pattein makeis and patternmakers' apprentices,constitute a unit appropiiate for the puiposesof collective baigaining,within themeaning of Section 9 (b) of theAct3Since Febiuaiy 13, 1942, and at all times theieaftei,Inteina-tional Union, United Automobile,Au ci aft&Agi icultui al ImplementWoikers of America, C I O, has been the exclusive iepiesentative ofall such employees for the puiposes of collective bargaining, withinthe meaning of Section 9 (a) ofthe Act.4 By refusing to bargain collectively with Inteinational Union,United Automobile, Aircraft&Agricultui al Implement Woi ket s ofAmerica, C I 0, as the exclusive repiesentative of its employeeswithin an appiopriate unit, the respondent has engaged in and isengaging in unfair labor practices,within the meaning of Section 8 (5)of the Act.5By intei fei ing , with, rests aiming,and coercing its employeesin the exercise of the rights guaranteed ,in Section 7 of the Act, the J I CASE COMPANY99within the meaning of Section 8 (1) of the Act.6.The aforesaid unfair labor practices are unfair labor practicesaffecting ;commerce within the meaning of Section 2 (6) and (7)of the ActORDERUpon the basis of the above findings of fact and conclusions of law,and pursuant to Section 10 (c) of the National Labor Relations Act,the National Laboi Relations Boaid hereby oiderrs that the respond-ent, J I Case Company, Rock Island, Illinois, its officers, agents,successors, and assigns, shall1Cease and desist from(a)modification, continuation extension, or ienewal thereof, or enteringinto any similar form of contract with its employees foi any periodsubsequent to the date of this Decision;(b)Refusing to baigain collectively with International Union,United Automobile, Anciaft & Agiicultuial Implement Workers ofAmerica, C I 0, as exclusive iepiesentative of, all production andmaintenance employees at its Rock Island, Illinois, plant, includingChailesR (Whitey) Clausen, Johnny Wateis, Oliver Gordon,Walter Coghill, Fiank De Freeze, and Hank De Vooght, and exclud-ing office and clerical employees and Paul Eastland, Russel Johnson,Loyd Cousin, and othei supervisoiy employees, and pattein makersand pattein makeis' appientices, in respect to rates of pay, wages,Iioui is of employment, and other terms and conditions of employment;-(c) In any inannei inteifeiing with, iestiaining, or coercing itsemployees in the exercise of then iight to self-organization, to form,join, of assist laboi organizations, to bargain collectively thioughi epiesentatives of their own choosing, and to engage in concertedactivities for the purposes of collective bargaining or other mutualaid and piotection as guaranteed nn Section 7 of the Act2Take the following affirmative action which the Boaid findsw ill effectuate the policies of the Act:(a)Give sepaiate wi tten notice to each of its employees whosigned an individual contract of einploynient or any modification,continuation, extension, or renewal thereof, or any similar form ofcontract for any peiiod subsequent to the date of this Decision, thatsuch contract will not in any manner be enforced or attempted to beenfoi ced, that the employee is not required of expected by virtue ofsuch contract to deal with the respondent individually, and that suchdiscontinuance of the contiact is without prejudice to the assertionof any legal rights the employee may have acquired under suchconti act; 100,DECISIONSOF NATIONALLABOR RELATIONS BOARD(b)Upon request, bargain collectively with International Union,United Automobile, Aircraft & Agricultural Implement Workers ofAmerica, C I. 0., as the exclusive representative of all its productionand maintenance employees, including Charles R. (Whitey) Clausen,Johnny Waters, Oliver Gordon, Walter Coghill, Frank De Freeze,and Hank De Vooght, and excluding office and-clerical employeesand Paul Eastland, Russel Johnson, Loyd: Cousin, and ` other super-visory employees, and pattern makers and pattein makers' appren-tices, in respect to rates of pay, wages, hours of employment, andother terms and conditions of employment;-(c)Post immediately in conspicuous places throughout its RockIsland, Ilmois, plant and maintain for a period of at least sixty (60)consecutive days from the date of posting, notices stating (1) thatthe respondent will not engage in the conduct from which it is orderedto cease and desist in paragraphs 1 (a), (b), and (c) hereof, and (2)that the respondent will take the affirmative action set forth inparagraphs 2 (a) and (b) hereof;(d)Notify the Regional Director for the Thirteenth Region inwriting within ten (10) days from the date of this Order what stepsthe respondent has taken to comply herewithMR GERARD D REILLY concurring :I concur in finding that the refusal of the respondent to bargain withthe Union certified pursuant to Section 9 (c) as the collective bargain-ing agent for all the employees within the appropriate unit on matterscovered by the individual contracts amounted to a violation of Sec-tion 8 (5) of the Act.The position of the Company is that since-these individual con-tracts have fixed certain provisions with respect to wages, hours, andworking conditions of employment foi a teim of 1 year, the employeesare disabled during the term of these contiacts from bargainingthrough a collective agent for changes in these matteisIn otherwords, we are urged to hold that inasmuch as the individual agree-ments contained no provisions which contravened the provisions of thisAct or any other statute, the employees in question were bound by theseconditions until the expiration date and were not relieved front theirobligations by the designation of a statutoiy collective bargainingagent.The question thus posed is a difficult one It i a'ses a problem of apossible conflict between the law of contracts and i ights arising underthe National Labor Relations At In my opinion, this record doesxiot require the Board to pass upon it J. I. CASECOMPANY101The case is before us on a stipulation of agreed factsThese indi-vidual contracts were incorporated by reference in the stipulationand the Board should consider their legal effect. It seems to me clearfrom examiningthese instruments that, despite the fact that on theirface they purport to be in effect for a fixed peiiod, they aie lackingin the elements of mutuality- necessary for contracts of employmentenforceable ' for a definite ter nI. 2These contracts affoid the em=ployees no greater security of tenure than they would enjoy under anemployment relationship terminable at willHence, it follows thatan employee himself at any time could negotiate for a change in wages,hours, and working conditions specified in these instruments.There-fore, tinder the provisions of the National Labor Relations Act, an em-ployee could designate a collective bargaining agent to conduct thesenegotiations and the employer would be obligated to bargain with himThat-is what happened in this case, but the employer did not fulfillhis obligation.I think it is sufficient to rest our judgment upon this ground withoutpassing upon the abstract question of law raised by the respondent.12 Thus, while exacting a promise from the employee to work for a period of 1 year, theemployer agrees only to furnish employment"as steadily as busin"ss and trade conditionspermit"(Clause 2 of the Company agreement )Moreover, the employer reserves thetight unilaterally to effect material changes in manufactuting methods and to determinethe rate of pay for any "new job", which might result in consequence of ucb changes(Clause 3 of the Company agreement )